           Case: 18-11178   Date Filed: 11/08/2018   Page: 1 of 8


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                            No. 18-11178
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:17-cv-04365-TWT



PARKS IP LAW, LLC,

                                             Plaintiff - Appellee,

versus

THEODORE A. WOOD,
WOOD IP, LLC,

                                             Defendants - Appellants.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (November 8, 2018)



Before MARCUS, EDMONDSON, and JULIE CARNES, Circuit Judges.
               Case: 18-11178     Date Filed: 11/08/2018    Page: 2 of 8


PER CURIAM:



      In this interlocutory appeal,* Theodore Wood and Wood IP, LLC

(“Defendants”) appeal the district court’s denial of Defendants’ motion to compel

arbitration of Parks IP Law, LLC’s (“Parks IP” or “Firm”) state law claim for

breach of contract. Reversible error has been shown, we reverse the denial and

remand.

      Wood was employed by Parks IP and ultimately resigned his employment to

start his own firm (Wood IP, LLC). On 25 March 2016, Wood and Parks IP

executed a Separation Agreement and Release. Among other things, the parties

expressed a “desire to divide, assign, or allocate, between the Firm and Wood IP

LLC, certain assets, liabilities, and obligations of the Firm.”

      Section XIX of the Separation Agreement -- entitled “Debts of the Firm” --

includes this language:

      In recognition of the mutually recognized benefits realized by Wood
      between 2012 and the Separation Date . . . Wood and Wood IP LLC
      agree, jointly and severally, to be hereby liable for and to pay to the
      Firm one third of the Firm Debt that existed as of March 7, 2016. An
      accounting of the Firm Debt, along with a payment schedule, is
      attached as Schedule 2. Wood agrees to execute the Promissory Note
      attached hereto as Schedule 3.



*
 Orders denying a motion to compel arbitration are immediately appealable,
pursuant to 9 U.S.C. § 16.
                                           2
              Case: 18-11178     Date Filed: 11/08/2018    Page: 3 of 8


(bold in original). Schedule 2 sets forth a list of the Firm’s outstanding debts, and

also includes this language about the payment schedule: “As detailed in the

Promissory Note (Schedule 3), Wood shall pay to the Firm one third . . . of the

foregoing Firm Debt . . . over a term of 24 months, at twelve percent (12%) per

annum.” (bold in original). Attached as Schedule 3 to the Separation Agreement is

the Promissory Note at issue in this appeal, which was executed the same day as

the Separation Agreement: 25 March 2016.

      The Separation Agreement also includes an arbitration clause, which

provides as follows:

      XL. Any and all issues, disputes, claims or controversies arising out
          or relating to this Agreement or the employment relationship
          with the Firm, or the validity, enforceability, interpretation,
          performance, breach or termination of this Agreement, shall be
          resolved exclusively by binding arbitration in Atlanta, Georgia,
          in accordance with the rules of the American Arbitration
          Association, and judgment upon any award rendered by the
          arbitrators may be entered in any court having jurisdiction
          thereof.
      In November 2017, Parks IP filed this civil action against Defendants,

alleging a breach of the Promissory Note. Defendants moved the district court to

compel arbitration pursuant to Section XL of the Separation Agreement. The

district court denied Defendants’ motion on grounds that the Promissory Note

contained no arbitration clause and no reference to the Separation Agreement.

This appeal followed.


                                          3
              Case: 18-11178      Date Filed: 11/08/2018   Page: 4 of 8


      “We review de novo a district court’s denial of a motion to compel

arbitration.” Kroma Makeup EU, LLC v. Boldface Licensing + Branding, Inc.,

845 F.3d 1351, 1354 (11th Cir. 2017).

      “[A]rbitration is a matter of contract.” AT&T Mobility LLC v. Concepcion,

131 S.Ct. 1740, 1745 (2011) (quotation omitted). “A court cannot compel parties

to arbitrate their dispute in the absence of [a] clear agreement to do so.” Larsen v.

Citibank FSB, 871 F.3d 1295, 1302 (11th Cir. 2017). In determining whether an

agreement to arbitrate exists, we “apply ordinary state-law principles that govern

the formation of contracts.” Id. at 1303. That the contracts pertinent to this appeal

are governed by Georgia law is undisputed.

      In construing a contract under Georgia law, the court first must determine

whether the contract language is “clear and unambiguous.” Atlanta Dev. Auth. v.

Clark Atlanta Univ., Inc., 784 S.E.2d 353, 357 (Ga. 2016). If so, “the contract is to

be enforced according to its clear terms; the contract alone is looked to for its

meaning.” Id. If, however, the court determines that the contract language is

ambiguous, the court attempts to resolve the ambiguity by applying rules of

contract construction. Id.

      Documents that “are executed at the same time in the course of the same

transaction . . . should be read and construed together.” Hardin v. Great N.

Nekoosa Corp., 229 S.E.2d 371, 374 (Ga. 1976). Moreover, “a court should, if


                                           4
               Case: 18-11178     Date Filed: 11/08/2018    Page: 5 of 8


possible, construe a contract so as not to render any of its provisions meaningless.”

Sofran Peachtree City LLC v. Peachtree City Holdings, 550 S.E.2d 429, 432 (Ga.

Ct. App. 2001).

       That the Promissory Note itself contains no arbitration clause and no

reference to the Separation Agreement is not determinative of whether disputes

about the Promissory Note may still be subject to arbitration. The record makes

clear that both the Separation Agreement and the Promissory Note were executed

contemporaneously as part of the same transaction between Wood and Parks IP.

Accordingly, the documents shall be construed together. See Hardin, 229 S.E.2d at

374.

       Interpreting these documents together reveals no ambiguity or conflict. The

Separation Agreement provides that Wood and Wood IP, LLC agree to assume

liability for and pay back to Parks IP a portion of the Firm Debt. The Promissory

Note -- which is referenced expressly in the Separation Agreement and attached as

a schedule to the Separation Agreement -- is an instrument by which the parties

further evidenced Defendants’ obligations under the Separation Agreement. The

parties do not dispute that the payment terms set forth in the Promissory Note are

consistent with the terms established in Schedule 2 of the Separation Agreement.

       In support of its position that arbitration is improper, Parks IP relies on this

language in the Promissory Note: “Jurisdiction and Venue: Any action or


                                            5
               Case: 18-11178     Date Filed: 11/08/2018   Page: 6 of 8


proceeding between Maker and Payee must be brought in the State of Georgia,

Fulton County, and Maker consents to such jurisdiction and venue.” Parks IP

contends that this language conflicts with the language of arbitration clause and

also shows the parties’ intent to resolve disputes only in federal or state court

within Fulton County, Georgia. We disagree.

      First, nothing about the phrase “action or proceeding” can be construed

reasonably as precluding arbitration or as inconsistent with the Separation

Agreement’s arbitration clause. The word “action” can readily mean the “process

of doing something; conduct or behavior” or “a thing done”: the word “action”

does not rule out arbitration. See Action, Black’s Law Dictionary (10th ed. 2014).

Meanwhile, the Georgia Arbitration Code uses the term “proceeding” in describing

the arbitration process. See O.C.G.A. §§ 9-9-8 (providing that “[t]he arbitrators or

any party to the proceeding may have the proceedings transcribed by a court

reporter.”); 9-9-18 (establishing procedures for the commencement or continuation

of arbitration “proceedings” upon the death or incompetency of a party who has

agreed to arbitrate). Thus, we easily read the phrase “action or proceeding” as

sufficiently broad to encompass arbitration proceedings.

      Moreover, although we acknowledge the existence of a difference between

the description of jurisdiction in the Separation Agreement (Atlanta, Georgia) and

the description of jurisdiction identified in the Promissory Note (Fulton County,


                                           6
                Case: 18-11178    Date Filed: 11/08/2018    Page: 7 of 8


Georgia), we see no true conflict. All this language can be construed together

reasonably to mean the part of Atlanta, Georgia that is within Fulton County. Cf.

Sofran Peachtree City, LLC, 550 S.E.2d at 432 (“one of the most fundamental

principles of construction is that a court should, if possible, construe a contract so

as not to render any of its provisions meaningless.”). Nor are we persuaded that

the language of the Promissory Note’s jurisdiction-and-venue clause conflicts with

or renders ambiguous the language about arbitration in the Separation Agreement.

The plain language of the jurisdiction-and-venue clause speaks only to the agreed-

upon jurisdiction and venue for resolving disputes between the parties under the

Promissory Note: commands nothing about resolving disputes in a law court

instead of through arbitration.

       Having concluded that disputes about the Promissory Note may be subject to

arbitration, we next determine whether Parks IP’s claim against Defendants falls

within the scope of the Separation Agreement’s arbitration clause. We conclude

that it does.

       The parties agreed unambiguously to arbitrate all claims “arising out or

relating to this Agreement or the employment relationship with the Firm, or the

validity, enforceability, interpretation, performance, breach or termination of this

Agreement . . ..” We have no difficulty in concluding that the claim at issue in this

appeal -- that Defendants allegedly failed to make payments to Parks IP and, thus,


                                           7
               Case: 18-11178     Date Filed: 11/08/2018     Page: 8 of 8


defaulted on the Promissory Note -- constitutes a claim “arising out or relating to”

the Separation Agreement, the performance or breach of the Separation

Agreement, or of Wood’s employment relationship with Parks IP.

      We conclude -- as a matter of Georgia law -- that the parties agreed to

arbitrate the kind of dispute at issue in this civil action. The district court thus

erred in denying Defendants’ motion to compel arbitration. We reverse the denial

of Defendants’ motion to compel arbitration and remand for further proceedings.

      REVERSED AND REMANDED.




                                            8
                     Case: 18-11178              Date Filed: 11/08/2018                  Page: 1 of 1


                                       UNITED STATES COURT OF APPEALS
                                          FOR THE ELEVENTH CIRCUIT

                                          ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                        56 Forsyth Street, N.W.
                                                        Atlanta, Georgia 30303


David J. Smith                                                                                                 For rules and forms visit
Clerk of Court                                                                                                 www.ca11.uscourts.gov


                                                    November 08, 2018

MEMORANDUM TO COUNSEL OR PARTIES

Appeal Number: 18-11178-AA
Case Style: Parks IP Law, LLC v. Theodore Wood, et al
District Court Docket No: 1:17-cv-04365-TWT

This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF") system,
unless exempted for good cause. Enclosed is a copy of the court's decision filed today in this appeal. Judgment has this
day been entered pursuant to FRAP 36. The court's mandate will issue at a later date in accordance with FRAP 41(b).

The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for rehearing
en banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate filings, a petition for
rehearing or for rehearing en banc is timely only if received in the clerk's office within the time specified in the rules.
Costs are governed by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content of a motion for attorney's fees and
an objection thereto is governed by 11th Cir. R. 39-2 and 39-3.

Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list of all
persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-1. In
addition, a copy of the opinion sought to be reheard must be included in any petition for rehearing or petition for
rehearing en banc. See 11th Cir. R. 35-5(k) and 40-1 .

Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time spent on
the appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of a petition for
writ of certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404) 335-6167 or
cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

Pursuant to Fed.R.App.P. 39, costs taxed against the appellee.

Please use the most recent version of the Bill of Costs form available on the court's website at www.ca11.uscourts.gov.

For questions concerning the issuance of the decision of this court, please call the number referenced in the signature
block below. For all other questions, please call T. L. Searcy, AA at (404) 335-6180.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Djuanna Clark
Phone #: 404-335-6161

                                                                                    OPIN-1A Issuance of Opinion With Costs
